Citation Nr: 9931657	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970 with a tour of duty in Vietnam from October 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO assigned a temporary total evaluation based on 
hospital treatment in excess of 21 days for PTSD effective 
from October 28, 1997 through January 31, 1998, and 
reinstated the prior 30 percent evaluation effective February 
1, 1999.  The RO also denied entitlement to service 
connection for hearing loss and tinnitus.

In December 1998 the RO granted entitlement to service 
connection for hearing loss with assignment of a 
noncompensable evaluation, and for tinnitus with assignment 
of a 10 percent evaluation.  These issues are not on appeal.  
The RO also affirmed the denial of entitlement to an 
increased evaluation for PTSD.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD are 
productive of no more than social and industrial impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim for entitlement to service 
connection for PTSD in January 1988.  Service connection for 
PTSD with a disability rating of 30 percent was granted in 
August 1988.

VA psychiatric evaluation in August 1990 diagnosed the 
veteran with generalized anxiety disorder and PTSD, delayed 
type.  The examiner noted that the veteran was neatly and 
appropriately dressed and groomed.  He was pleasant and 
cooperative during the examination.  He was obviously tense 
and anxious.  His feet were in almost constant movement.  His 
speech was spontaneous and he answered questions relevantly 
and coherently.  His mood was that of mild depression.  His 
affect was of a somewhat shallow range.  He described no 
delusions or hallucinations.  He was alert and oriented as to 
time, place and person.  His intelligence was estimated to be 
about average.  His memory was good for recent and remote 
events.  His insight was somewhat limited, but his judgment 
seemed to be fairly good.  It was also noted that he has been 
able to maintain his sobriety and attends Alcoholics 
Anonymous (AA) meetings regularly.

In October 1997 the veteran was admitted on a voluntary basis 
into the PTSD unit of the Central Texas Veterans' Health Care 
System in Waco.  He was diagnosed with PTSD.  Vietnam War and 
multiples of physical illnesses were indicated as 
psychological stressors.  His global assessment of 
functioning (GAF) was 55.  

Upon mental status examination, the examiner noted that the 
veteran was pleasant, well behaved and cooperative during the 
interview.  He appeared very tearful and depressed.  He 
talked with a normal tone of voice.  His speech was relevant 
and coherent.  His affect and mood were depressed, however he 
denied suicidal or homicidal ideations.  

The veteran complained of having multiple problems with 
guilt, anger and depression.  There was no evidence of 
hallucinations, delusions or looseness of association.  His 
thinking was clear, logical and goal-directed.  He complained 
of flashbacks and intrusive memories.  He was well oriented 
to person, place and time.  

It was reported that during his hospital stay, the veteran 
was well behaved.  He was pleasant, cooperative, and he 
related well to patients and hospital staff.  He participated 
well in scheduled activities, groups, and his assignments.

He was discharged from the hospital in January 1998.  A 
report of his condition on discharge revealed that his 
isolation had been reduced from 8 to 4, guilt from 7 to 5, 
intrusive thoughts from 7 to 6, nightmares from 6 to 3, 
depression from 6 to 4, fear from 7 to 6 and anger remained 
unchanged since his admission, rated at 6.  It was noted that 
the veteran could resume prehospitalization activities.

In December 1997 the veteran filed a claim for an increased 
rating for his service-connected PTSD due to hospitalization.  
In March 1998 the RO assigned a temporary evaluation of 100 
percent for service-connected PTSD because of hospitalization 
over twenty-one days.  Effective February 1, 1998, 30 percent 
for service-connected PTSD would continue.

In March 1998 the veteran filed notice of disagreement to the 
RO's denial of an increased disability rating for service-
connected PTSD after February 1, 1998.  The veteran contended 
that he lost employment due to the "PTSD program." 

In May 1998 the veteran underwent a VA PTSD evaluation.  The 
veteran's medical records and claims folder were reviewed by 
the examiner.  The examiner noted that the veteran had 
received outpatient care and was hospitalized on three 
occasions for treatment of alcohol related problems.  The 
examiner also noted that the veteran received outpatient care 
for PTSD; he attended a group weekly.  He saw an individual 
therapist frequently and a psychiatrist every two to three 
months.  At the time of the examination, the veteran was 
taking no psychoactive medications



The veteran reported that he worked intermittently in a silk 
screen operation for ten years until September 1997.  He was 
last employed at a VA hospital.  He stated that he 
discontinued work because symptoms of anxiety, hostility, 
irritability and depression rendered him unable to function.  
He was married and had two grown children.  He stated they 
were getting along well.

On examination, the examiner noted that the veteran had 
experienced extreme stress of combat.  Traumatic events were 
experienced through recurrent thoughts and recollections, 
distressing dreams and flashbacks.  He attempted to avoid 
people, places that remind him of Vietnam, movies of war, and 
guns.  It was noted that he basically avoided almost all 
human contact, except with his wife.  He had remarkable 
feelings of detachment and estrangement.  He had great 
difficulty falling asleep and staying asleep.  He was 
irritable and often angry.  He was very hypervigilant.  His 
disturbance caused him very significant distress in social 
and occupational areas of functioning.  He had no obsessive 
or ritualistic behavior that interfered with routine 
activities.

The examiner further noted that the veteran was oriented 
times 3.  His memory functions were good for both recent and 
remote.  He spoke with great intensity.  His thoughts were 
well organized, coherent and logical.  There was no evidence 
of delusional or hallucinatory phenomenon.  His mood appeared 
somewhat depressed.  His affect to responses was all quite 
appropriate to the content of the discussions.  His speech 
patterns were all normal.  He had no panic attacks.  He was 
diagnosed with PTSD and history of alcohol abuse and 
dependency.  His diagnosis under Axis V was a GAF of 55 with 
moderately severe symptoms and with moderately severe 
difficulty with social and occupational functioning.

In a December 1998 decision by the decision review officer, 
the veteran's service-connected PTSD was continued at 30 
percent disabling.  The veteran appealed the decision review 
officer's determination to the Board in January 1999.  



The veteran contended that he lost his job because of his 
hospitalization and could currently find only temporary work.  
He stated that he was short-tempered at work, did not show up 
on time, and had a habit of leaving when he lost his temper.  
He further stated that he had difficulty maintaining full-
time employment.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the 38 C.F.R. § 4.130, Diagnostic Code 9411 a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  




A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  





The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran has been provided VA examinations in connection 
with his claim for increased compensation benefits for his 
PTSD, and other evidence has been obtained which is probative 
thereof.  PTSD is rated in accordance with the provisions of 
38 C.F.R. § 4.130 (1999), Diagnostic Code 9411 which assesses 
the severity of the mental disorder in incremental ratings 
from 0 to 100 percent.  The RO assigned a rating of 30 
percent for the veteran's service-connected PTSD.

In order to warrant a higher evaluation of 50 percent, the 
veteran must show that there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment , impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  This 
type of symptomatology is not shown in the evidentiary record 
addressing the disabling manifestations of PTSD in the 
veteran's case.

A review of the record shows that the October 1997 discharge 
summary notes indicated improvement in the veteran's mental 
disorder upon discharge from the hospital.  It was reported 
that during his hospital stay, he was well behaved.  He was 
pleasant, cooperative, and he related well to patients and 
hospital staff.  He participated well in scheduled 
activities, groups, and his assignments.  He was diagnosed 
with a GAF of 55 which is indicative of moderate symptoms or 
moderate difficulty in social and occupational functioning. 

At the time of his VA PTSD examination in May 1998, the 
veteran reported that he had feelings of fear almost 
constantly.  He was experiencing frequent intrusive thoughts 
of his experiences of Vietnam.  He had nightmares and was 
frequently awakened through the night.  He had feelings of 
depression and guilt about things from the Vietnam War 
including one incident where he killed an unarmed civilian 
woman.  He avoided crowds and anything that reminded him of 
war.  He had frequent flashbacks.  He felt he had a 
pronounced startle reaction and was extremely irritable, and 
at times aggressive with his temper.  He was afraid of guns.  

The examiner noted that the veteran had a GAF of 55 with 
moderately severe symptoms and with moderately severe 
difficulty with social and occupational functioning.  The 
examiner reported that the veteran was oriented times 3.  His 
memory functions are good for both recent and remote.  He was 
dressed appropriately.  

The veteran spoke with great intensity.  His thoughts were 
well organized, coherent and logical. There was no evidence 
of delusional or hallucinatory phenomenon.  His mood appeared 
to be somewhat depressed.  His affect to responses was 
appropriate to the content of his discussions.  His speech 
patterns were normal.  There was no report of panic attacks.  

The evidence does indicate that the veteran has experienced 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, and chronic sleep impairment.  The evidence 
also shows that the veteran generally functions 
satisfactorily with routine behavior, self-care and 
conversation.  Thus, warranting an evaluation of 30 percent.

Although the veteran disagrees with the current 30 percent 
rating, the evidence does not warrant a higher evaluation of 
50 percent.  The evidence does, however, warrant an 
evaluation of 30 percent.  His current diagnosis is PTSD.  He 
has a GAF of 55 with moderately severe symptoms with 
moderately severe difficulty with social and occupational 
functioning, such symptomatology warrants a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability presented in this case, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to prevent the use of 
the regular rating criteria.

In the veteran's case, as was discussed at length earlier, 
the veteran was hospitalized by VA on one occasion.  He 
claims to have lost his regular job as a result of such 
hospitalization and of an inability to work due to PTSD.  
However, the record clearly shows that upon discharge from 
the subject period of hospitalization in question, the 
veteran was reported to be able to resume prehospital 
activities.  It is indeed unfortunate if the veteran lost his 
previous regular employment due to his hospitalization for 
treatment of PTSD from October 1997 to January 1998.  
However, he was granted a temporary total rating during his 
inpatient care, and there is no evidence of an inability to 
return to work subsequent to the hospitalization.  Moreover, 
the veteran has reported that he is working, though it may be 
in a variety of jobs for temporary periods of time.

The veteran's clinical picture clearly does not reflect that 
PTSD has markedly interfered in his ability to work.  As the 
Board noted above, PTSD prevented his ability to work during 
a period of hospitalization; however, he was compensated 
accordingly.  Furthermore, the hospitalization summary 
specifically noted he could return to prehospital activities.  
It is well to point out at this time that the veteran had 
only one period of hospitalization.  The record does not show 
frequent periods of inpatient care due to the disabling 
manifestations of PTSD.  

PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature.  It has not markedly 
interfered with his ability to work and has not required 
frequent hospital care as to render impractical the 
application of the regular schedular standards.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an increased rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 30 percent for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

